DETAILED ACTION
	This non-final Office action is in response to the amendment filed February 28, 2022 by which claims 1, 3, and 5-7 were amended and claims 2 and 4 were canceled. It is noted that the amendment to claim 3 is incorrect, since original claim 3 depended from claim 2, and at present, claim 3 depends from claim 1, without a proper amendment indicating this change. Since has 2 has been canceled, claim 3 has been examined as though it depends from claim 1.

						Comments
	At the outset, it is noted that Applicant has failed to submit a recordation of the Interview conducted on January 20, 2022. 
	Secondly, while Applicant has amended the claims, in accordance with what was discussed during the interview (see the Examiner’s recordation, in the Interview Summary form, mailed on January 26, 2022), i.e., adding the language of claims 2 and 4 into independent claim 1, upon further review of the art, as discussed in the Interview, (at least) claim 1, as amended in the reply filed February 28, 2022, is still considered to be rejectable, utilizing Crawbuck ‘303 and Johnson et al. ‘980, under Section 103, as advanced below. It is noted that Applicant has additionally changed the language of “on an upper surface”, in original claim 2, to --extending through an upper surface-- in amended claim 1. This combination of references was previously utilized in the Office action mailed December 1, 2021 to reject claims 2-5 (see pages 9-10). However, the amendment to claim 1 does overcome the previous rejection of McElvaney ‘197, as set forth in the Interview Summary, including any potential new Section 103 rejection.
	On March 23, 2022, the Examiner made an attempt to contact Applicant to discuss such rejection, and attempted to schedule a second interview to discuss possible amendments (note the differences outlined by the Examiner in the “Other” section of the Interview summary form, mailed 
Accordingly, this Office action is deemed non-final, since the Examiner had previously indicated, in the Interview of January 26, 2022, that the amendment would overcome all rejections.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

						Abstract
	The amendment to the abstract, filed February 28, 2022, has been approved and entered.

Claim Rejections - 35 USC § 112
	All pending claims are considered to be definite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1, 3, 5, 7-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,851,303 (Crawbuck et al. ‘303) in view of U.S. Patent Application Publication No. 2003/0217980 (Johnson et al. ‘980).
With respect to claim 1, Crawbuck et al. ‘303 disclose a merchandising system (see Figure 2), the merchandising system comprising a rear tray base (extending between 264 and 281C and as at 262) slidably connected to a fore tray base (as at 267); a merchandise pusher (300 - see Figure 3) slidable within a fore pusher track (in between 267, 267 in Figure 2) in the fore tray base, the merchandise pusher (300) also being slidable within a rear pusher track (in between 262, 262 in Figure 2) in the rear tray base; a right fore sidewall (as at 255) removably mounted (via 280B) to the fore tray base, and a left fore sidewall (as at 245) removably mounted (via 290B) to the fore tray base; and a right rear sidewall (as at 250) slidably extendable from the right fore sidewall (255), and a left rear sidewall (as at 240) slidably extendable from the left fore sidewall (245); with respect to claim 7, wherein the length of the right rear sidewall in full extension and the length of the left rear sidewall in full extension are identical to the length of the rear tray base in full extension (as seen in Figure 2); with respect to claim 8, wherein the fore pusher track (between 267, 267) extends longitudinally along the fore tray base and extends from a front wall stop (near 265) to the rear pusher track (near 264) such that the rear pusher track is continuous with the fore pusher track, forming a continuous path of motion for the merchandise pusher (300); with respect to claim 9, wherein the rear pusher track (between 262, 262) extends longitudinally along the rear tray base and extends from the fore pusher track (behind 255) to a back tray stop (unnumbered - behind 281C); with respect to claim 10, wherein the fore pusher track slidably connects (see Figure 4) to at least one inner track slider (on 350) of the merchandise pusher (300) to guide the movement of the with respect to claim 11, the fore pusher track interlocks (via 120 and 350) with the at least one inner track slider (350) along axes orthogonal (from the left rear side to the front right side of the perspective of Figure 4) to the axis of sliding motion (along the length in Figure 4) to prevent the merchandise pusher (300) from becoming dislodged from the fore tray base; with respect to claim 12, wherein the rear pusher track slidably connects to the at least one inner track slider or the at least one outer track slider (at 335) of the merchandise pusher (300) to guide the movement of the merchandise pusher along the rear pusher track; with respect to claim 14, wherein the fore tray base further comprises at least one rear expansion channel (beneath 267, 267) extending longitudinally along the fore tray base to guide sliding extension of the rear tray base (262, 262); with respect to claim 15, the rear tray base (extending between 264 and 281C and as at 262) comprises at least one rear expansion slider (at 262) slidably extending through the rear expansion channel (below 267); with respect to claim 16, the rear expansion channel (below 267) interlocks (via 264, 269) with the at least one rear expansion slider (262) along axes (from the left rear side to the right front side of the perspective of Figure 2) orthogonal to the axis (along the length of the system in Figure 2) of sliding motion to prevent the rear tray base from becoming dislodged from the fore tray base; with respect to claim 17, the rear tray base comprises at least one base locking tab (264) on the at least one rear expansion slider (262); with respect to claim 18, the at least one base locking tab (264) interacts with a plurality of base channel locking tabs (269) in the rear expansion channel (beneath 267);  with respect to claim 19, wherein each of the right fore sidewall (255) and the left fore sidewall (245) comprises a longitudinal expansion channel (as at 244 in Figure 2) extending longitudinally along the right fore sidewall or the left fore sidewall to guide the sliding movement of the right rear sidewall (250) or the left rear sidewall (240), respectively; and with respect to claim 20, wherein each of the right rear sidewall (250) and the left rear sidewall (240) comprises at least one sidewall elevating rib (280C, 270C).
The claims differ from Crawbuck et al. ‘303 in requiring: (a) a plurality of lateral expansion apertures “extending through an” upper surface of the fore tray base (claim 1), at least one right lateral expansion tab and at least one left lateral expansion tab that removably interlocks with at least one of the plurality of lateral expansion apertures (claim 1), at least one right lateral expansion tab extending at an angle from a lower leg of the right fore sidewall, and at least one left lateral expansion tab extending at an angle from a lower leg of the left fore sidewall (claim 3), and wherein the plurality of lateral expansion apertures comprises a plurality of lateral expansion apertures on an upper right surface of the fore tray base and a plurality of lateral expansion apertures on an upper left surface of the fore tray base (claim 5); and (b) the at least one base locking tab to be rounded or ramped (claim 18).
With respect to (a), Johnson et al. ‘980 teach a system comprising a plurality of lateral expansion apertures (as between 90 - see Figures 2 and 5C) “extending though an” (i.e., the upper surface is defined as being in the plane of the apertures, and as seen in Figure 5C, the apertures “extend through” this upper surface, from the top to the bottom of Figure 5C, and through the thickness of this portion) upper surface (as seen in Figure 2) of a tray base (as at 20 in Figure 2), at least one right lateral expansion tab (120 on 34) extending at an angle (see Figure 5A - where the level of 34 is offset from the portion located above numeral 90) from a lower leg (unnumbered - horizontal portion on bottom of 30) of a right a sidewall (30), and at least one left lateral expansion tab (120 on 34) extending at an angle (see Figure 5A - where the level of 34 is offset from the portion located above numeral 90) from a lower leg  (unnumbered - horizontal portion on bottom of 40) of a left sidewall (40), wherein each of the at least one right lateral expansion tab (120 on 34) 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the elements of Crawbuck et al. ‘303 with the apertures and tabs as taught by Johnson et al. ‘980, for increased ease in assembly and increased stability when assembled.
With respect to (b), although Crawbuck et al. ‘303 is silent as to the shape of the base locking tab (264), it would have been an obvious engineering design choice, to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the tab as claimed, for increased ease in assembly and disassembly.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Crawbuck et al. ‘303 in view of  Johnson et al. ‘980 as applied to claims 1, 3, 5, 7-12, and 14-20 above, and further in view of U.S. Patent No. 7,703,614 (Schneider et al. ‘614).
The claimed combination is advanced above but fails to disclose a plurality of lateral indicia on the fore tray base, wherein each of the lateral indicia indicates a specific spacing of the right fore sidewall or the left fore sidewall from a center of the fore tray base resulting from use of one of the plurality of lateral expansion apertures.
Schneider et al. ‘614 teach the use of a plurality of lateral indicia (132a, 132b) on the tray base, wherein each of the lateral indicia indicates a specific spacing of a right sidewall (130b) or a left sidewall (130a) from a center of the tray base.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have provided Crawbuck et al. ‘303 with the indicia, as taught by Schneider et al. ‘614, for increased ease in use and assembly.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In Crawbuck et al. ‘303, the rear pusher track (as between 262, 262) does not “interlock with the at least one inner track” (350) “along axes orthogonal to the axis of sliding motion”, as is required in clam 13. Rather, the inner track (350) moves forward along the length of the system from the rear of the rear pusher track to the front of the fore tray base.

Response to Arguments
	Applicant’s arguments, filed February 28, 2022, are hereby noted. With respect to Applicant’s arguments (see the end of the first full paragraph on page 8 of the “Remarks”) that “the tabs do not extend through apertures in the fore tray base”, this argument is considered to be more limiting than what is actually being claimed, since claim 1 requires the tab to “interlock with” (see line 13) the apertures, not --extend through--, as argued.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571)272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




March 24, 2022